Exhibit 10.1

 

SUPPORT AGREEMENT

 

THIS AGREEMENT is dated as of the 20th day of August, 2019.

 

AMONG:

 

KINDER MORGAN, INC., a corporation existing under the laws of Delaware

 

(“KMI”)

 

AND

 

PEMBINA PIPELINE CORPORATION, a corporation existing under the laws of the
Province of Alberta

 

(“Pembina”)

 

AND

 

KINDER MORGAN CANADA LIMITED, a corporation existing under the laws of the
Province of Alberta

 

(“KML”)

 

WHEREAS Pembina and KML have, concurrently with the execution of this Agreement,
entered into an arrangement agreement (as the same may be amended from time, the
“Arrangement Agreement”), which contemplates an arrangement pursuant to section
193 of the Business Corporations Act (Alberta) (as the same may be amended from
time, the “Arrangement”);

 

AND WHEREAS KMI and Pembina, as well as their respective affiliates, have,
concurrently with the execution of this Agreement, entered into a purchase and
sale agreement (as the same may be amended from time, the “Purchase and Sale
Agreement”), which contemplates a sale of KMI’s interests in Kinder Morgan
Cochin LLC to Pembina. Section 6.1(j) of the Arrangement Agreement contains a
mutual condition of Pembina and KML requiring for closing of the transactions
contemplated in the Purchase and Sale Agreement to occur on the same date as
closing of the Arrangement;

 

AND WHEREAS, under the Arrangement, among other things, Pembina intends to
acquire all of the issued and outstanding KML Voting Shares and each holder of
(i) KML Restricted Voting Shares will receive, for each KML Voting Share held,
0.3068 of a Pembina Share, and (ii) KML Special Voting Shares and associated
Class B Units will receive $0.000001 in cash for each KML Special Voting Share
held and 0.3068 of a Pembina Share for each Class B Unit held;

 

AND WHEREAS, as of the date hereof, KMI is an indirect beneficial owner of, and
exercises control or direction over, an aggregate of 81,353,820 KML Special
Voting Shares (and associated Class B Units) held by Kinder Morgan Canada
Company and KM Canada Terminals ULC (together, the “Shareholders”) (together
with any additional Restricted Voting Shares and Special Voting Shares (and
associated Class B Units) in respect of which direct or indirect beneficial
ownership or control or direction is acquired by KMI or the Shareholders after
the date hereof in the market, from treasury or otherwise, the “Subject
Securities”);

 

AND WHEREAS KMI understands and acknowledges that Pembina is entering into the
Arrangement Agreement in reliance upon KMI’s execution and delivery of this
Agreement and the terms contained herein, and in consideration for Pembina
entering into the Arrangement Agreement, KMI hereby agrees to

 

--------------------------------------------------------------------------------



 

be bound by the terms set forth this Agreement, which sets out the terms and
conditions upon which KMI has agreed, among other things, to support the
Arrangement and to cause the Subject Securities to be voted in favour of the
Arrangement;

 

AND WHEREAS Pembina understands and acknowledges that KMI is entering into the
Purchase and Sale Agreement and is agreeing to support the Arrangement in
reliance upon Pembina’s execution and delivery of this Agreement and the terms
contained herein, and in consideration for KMI entering into the Purchase and
Sale Agreement and agreeing to support the Arrangement, Pembina and KML hereby
agree to be bound by the terms set forth this Agreement, which sets out the
terms and conditions upon which Pembina has agreed, among other things, to enter
into certain agreements with KMI with respect to the Arrangement and upon
closing of the Arrangement;

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants
and agreements herein contained and other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledge), the Parties hereto
covenant and agree as follows:

 

1.                                      Definitions.

 

In this Agreement:

 

(a)                                 “Agreement”, “herein”, “hereof”, “hereby”,
“hereto”, “hereunder” and similar expressions mean and refer to this support
agreement as supplemented, modified or amended, and not to any particular
section or other portion hereof; and

 

(b)                                 “Party” means a party to this Agreement and
“Parties” means all parties to this Agreement.

 

Additional capitalized terms not otherwise defined in this Agreement shall have
the meanings specified in the Arrangement Agreement.

 

2.                                      Covenants of KMI

 

Subject to the terms and conditions of this Agreement, KMI hereby covenants to
Pembina that:

 

(a)                                 KMI shall not (and shall cause the
Shareholders to not): (i) sell, transfer, gift, assign, convey, pledge,
hypothecate, encumber, option or otherwise dispose of any right or interest
(including any economic consequence of ownership) in any of the Subject
Securities, or enter into any agreement, arrangement, commitment or
understanding in connection therewith, other than pursuant to the Arrangement;
(ii) other than in connection with any annual general meeting of KML
Shareholders called by the directors of KML (and provided the same are not
inconsistent with this Agreement), grant or agree to grant any proxies or powers
of attorney, deposit any Subject Securities into a voting trust or pooling
agreement, or enter into a voting agreement, commitment, understanding or
arrangement, oral or written, with respect to the voting of any Subject
Securities other than pursuant to this Agreement; or (iii) requisition or join
in the requisition of any meeting of KML (for greater certainty, other than a
meeting called by the directors of KML) for the purpose of considering any
resolution other than the Arrangement Resolution;

 

(b)                                 KMI shall cause the Shareholders to vote the
Subject Securities at any meeting of any of the KML Shareholders at which the
Shareholders are entitled to vote, including the KML Shareholders’ Meeting, and
in any action by written consent of the KML Shareholders, in favour of the
approval, consent, ratification and adoption of the Arrangement Resolution and
against any resolution or transaction which is inconsistent with or would in any
manner, frustrate, prevent, delay or nullify the Arrangement or any of the other
transactions contemplated by the Arrangement Agreement. KMI hereby agrees to
cause

 

2

--------------------------------------------------------------------------------



 

the Shareholders to duly deposit a proxy or voting instruction form, as
applicable, duly completed and executed in respect of the Subject Securities
promptly following the mailing of the KML Proxy Circular, and in any event at
least five (5) days prior to the Meeting, voting such Subject Securities in
favour of the Arrangement Resolution and any actions required in furtherance of
the actions contemplated by the Arrangement Agreement and against any resolution
or transaction which is inconsistent with or would in any manner, frustrate,
prevent, delay or nullify the Arrangement or the transactions contemplated by
the Arrangement Agreement;

 

(c)                                  KMI shall not (and shall cause the
Shareholders to not), directly or indirectly, through any representative,
advisor, agent or otherwise: (i) solicit proxies or become a participant in a
solicitation in opposition to or competition with the Arrangement; (ii) assist,
or otherwise further any action by any Person or group in taking or planning any
action that would compete with, restrain or otherwise serve to interfere with or
inhibit the Arrangement; (iii) act jointly or in concert with others with
respect to voting securities of KML for the purpose of opposing the Arrangement;
or (iv) otherwise cooperate in any way with, or assist or participate in,
facilitate or encourage, any effort or attempt of any other Person to do or seek
to do any of the foregoing;

 

(d)                                 KMI shall cause the Shareholders to not
exercise any Dissent Rights or any other rights or appraisal in respect of the
Arrangement or the Arrangement Resolution and not to exercise any other
securityholder rights or remedies available at common law or pursuant to the
Business Corporations Act (Alberta) or applicable securities legislation against
Pembina, KML or any of their Affiliates that may reasonably be expected to
adversely affect, delay, hinder, upset or challenge the successful completion of
the Arrangement;

 

(e)                                  KMI (solely in KMI’s capacity as a direct
or indirect beneficial holder of, or exercising control or direction over, KML
Special Voting Shares (and associated Class B Units)) shall use (and shall cause
the Shareholders (solely in their capacity as a beneficial holder of, or
exercising control or direction over, KML Special Voting Shares (and associated
Class B Units) to use) commercially reasonable efforts to assist KML and Pembina
to complete the Arrangement and not to take any action, directly or indirectly,
which may reasonably be expected to adversely affect, delay, hinder, upset or
challenge the successful completion of the Arrangement; and

 

(f)                                   KMI shall not (and shall cause the
Shareholder to not) take any action that would cause any representation or
warranty of KMI contained herein to become untrue or incorrect in any material
respect.

 

3.                                      Covenants of Pembina, KMI and KML

 

Subject to the terms and conditions of this Agreement, the Parties agree that
neither KML nor Pembina shall waive the condition set forth in Section 6.1(j) of
the Arrangement Agreement without prior written consent of KMI.

 

4.                                      Representations and Warranties of KMI

 

KMI represents and warrants:

 

(a)                                 to Pembina and KML that KMI has all
necessary corporate power, authority and capacity to enter into this Agreement
and to complete the transactions contemplated hereby;

 

(b)                                 to Pembina and KML that KMI is duly
authorized to execute and deliver this Agreement and, assuming the due execution
and delivery of this Agreement by Pembina and KML, this Agreement is a valid and
binding agreement, enforceable against KMI in accordance

 

3

--------------------------------------------------------------------------------



 

with its terms, and neither the execution of this Agreement by KMI nor the
completion by KMI or the Shareholders of the transactions contemplated hereby
will constitute a violation of or default under, or conflict with, any contract,
commitment, agreement, understanding, arrangement or restriction of any kind to
which KMI or either of the Shareholders is a party or by which any thereof is
bound;

 

(c)                                  to Pembina that as of the date hereof, KMI
is an indirect beneficial owner of, and exercises control and direction over,
the number of KML Special Voting Shares and associated Class B Units set forth
on the front page of this Agreement (which are held through the Shareholders),
which shares are directly legally and beneficially owned by the Shareholders;
other than such KML Special Voting Shares and associated Class B Units, KMI and
the Shareholders do not directly or indirectly beneficially own or exercise
control or direction over any other securities of KML or any of its Subsidiaries
(including the Limited Partnership) or securities exchangeable for or
convertible into securities of KML or any of its Subsidiaries); and, except as
set forth in the limited partnership agreement for the Limited Partnership, KMI
has no agreement or option, or right or privilege capable of becoming an
agreement or option, for the purchase or acquisition by KMI or any affiliate
thereof of additional securities of KML or any of its Subsidiaries (including
the Limited Partnership); and

 

(d)                                 to Pembina that no Person has any agreement
or option, or any right or privilege (whether by applicable Laws, pre-emptive or
contractual) capable of becoming an agreement or option, for the purchase,
acquisition, transfer or exercise of any right (including to vote or grant a
proxy) in respect of, any of the Subject Securities or any interest therein or
right thereto, other than as contemplated by this Agreement and the Arrangement
Agreement.

 

5.                                      Representations and Warranties of
Pembina

 

Pembina represents and warrants to KMI and KML that:

 

(a)                                 Pembina has good and sufficient power,
authority and right to enter into this Agreement and to complete the
transactions contemplated hereby; and

 

(b)                                 Pembina is duly authorized to execute and
deliver this Agreement and, assuming the due execution and delivery of this
Agreement by KMI and KML, this Agreement is a valid and binding agreement,
enforceable against Pembina in accordance with its terms, and neither the
execution of this Agreement by Pembina nor the completion by Pembina of the
transactions contemplated hereby will constitute a violation of or default
under, or conflict with, Pembina’s constating documents or any contract,
commitment, agreement, understanding, arrangement or restriction of any kind to
which Pembina is a party or by which it is bound.

 

6.                                      Representations and Warranties of KML

 

KML represents and warrants to KMI and Pembina that:

 

(a)                                 KML has good and sufficient power, authority
and right to enter into this Agreement and to complete the transactions
contemplated hereby; and

 

(b)                                 KML is duly authorized to execute and
deliver this Agreement and, assuming the due execution and delivery of this
Agreement by KMI and Pembina, this Agreement is a valid and binding agreement,
enforceable against KML in accordance with its terms, and neither the execution
of this Agreement by KML nor the completion by KML of the transactions
contemplated hereby will constitute a violation of or default under, or conflict

 

4

--------------------------------------------------------------------------------



 

with, KML’s constating documents or any contract, commitment, agreement,
understanding, arrangement or restriction of any kind to which KML is a party or
by which it is bound.

 

7.                                      Termination

 

The Parties agree that the respective rights and obligations hereunder of
Pembina, KML and KMI shall cease and this Agreement shall terminate on the
earliest of:

 

(a)                                 the mutual written consent of Pembina, KMI
and KML to terminate this Agreement;

 

(b)                                 the date that the Arrangement Agreement is
terminated in accordance with the terms thereof; and

 

(c)                                  the Effective Time having occurred.

 

In the event of termination of this Agreement pursuant to this Section 7,
Sections 8, Section 10 and this Section 7 shall survive the termination of this
Agreement.

 

8.                                      Legal Remedies

 

The Parties agree that if this Agreement is breached by a Party, or if a breach
by a Party of this Agreement is threatened, the other non-breaching Parties
would suffer irreparable harm for which monetary damages would be an inadequate
remedy, and therefore, without limiting any other remedy available under
applicable Laws or in equity, an injunction, restraining order, specific
performance and other forms of equitable relief for damages, or any combination
thereof, shall be available to the non-breaching Parties, and any requirement
for the security or posting of any bond in connection with the obtaining of such
injunctive or equitable relief or specific performance is hereby waived.

 

9.                                      Entire Agreement and Amendment

 

Except as expressly set forth herein, this Agreement constitutes the whole of
the agreement between the Parties with respect to the subject matter hereof and
may not be modified, amended, altered or supplemented except upon the execution
and delivery of a written agreement executed by the Parties hereto.  No waiver
of any provision hereof by any Party shall be deemed a waiver by any other Party
nor shall any such waiver be deemed a continuing waiver of any matter by such
Party.

 

10.                               Assignment

 

No Party to this Agreement may assign any of its rights or obligations under
this Agreement without the prior written consent of the other Parties.

 

11.                               Time

 

Time shall be of the essence of this Agreement.

 

12.                               Notices

 

Any notice or other communication required or permitted to be given hereunder
shall be sufficiently given if delivered:

 

(a)                                 in the case of KMI, in the manner set forth
in the Purchase and Sale Agreement;

 

(b)                                 in the case of Pembina, in the manner set
forth in the Arrangement Agreement; and

 

5

--------------------------------------------------------------------------------



 

(c)                                  in the case of KML, in the manner set forth
in the Arrangement Agreement,

 

or at such other address as the party to which such notice or other
communication is to be given has last notified the Party giving the same in the
manner provided in this paragraph.

 

13.                               Singular, Plural etc.

 

Words signifying the singular number shall include, whenever appropriate, the
plural and vice versa; and words signifying the masculine gender shall include,
whenever appropriate, the feminine or neuter gender.

 

14.                               Further Assurances

 

Each Party hereto shall, from time to time, and at all times hereafter, at the
request of any of the other Parties hereto, but without further consideration,
do all such further acts and execute and deliver all such further documents and
instruments that shall be reasonably required in order to fully perform and to
carry out the terms and intent hereof.

 

15.                               Disclosure

 

Prior to first public disclosure of the existence and terms and conditions of
this Agreement by KML, none of the Parties hereto shall disclose the existence
of this Agreement, or any details hereof, to any Person other than Pembina, KMI
and KML, their respective affiliates and each of their respective
Representatives, without the prior written consent of the other Parties hereto,
except to the extent required by Laws or a Governmental Entity.

 

In addition, the existence and terms and conditions of this Agreement may be
disclosed KML and Pembina in the press release to be issued in connection with
the execution of this Agreement and the Arrangement Agreement, in any subsequent
press release issued by any Party after the date hereof and in the KML Proxy
Circular, provided that this Agreement remains in full force and effect and such
disclosure is substantially in the same form as in the aforementioned press
release.

 

16.                               Enurement

 

This Agreement will be binding upon and enure to the benefit of each Party and
their respective successors and permitted assigns.

 

17.                               Applicable Law

 

This Agreement shall be governed and construed in accordance with the Laws of
the Province of Alberta and the federal laws of Canada applicable therein and
each of the parties hereto irrevocably attorns to the jurisdiction of the courts
of the Province of Alberta.

 

18.                               Counterparts

 

This Agreement may be signed in counterparts, and each counterpart may be
delivered by electronic, facsimile or similar transmission, and each of such
counterparts shall constitute an original document and such counterparts, taken
together, shall constitute one and the same instrument.

 

[remainder of the page intentionally left blank]

 

6

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

KINDER MORGAN, INC.

 

 

 

By:

(signed) “David Michels”

 

Name:

David Michels

 

Title:

Vice President & Chief Financial Officer

 

 

 

PEMBINA PIPELINE CORPORATION

 

 

 

By:

(signed) “J. Scott Burrows”

 

Name:

J. Scott Burrows

 

Title:

Senior Vice President, & Chief Financial Officer

 

 

 

By:

(signed) “C.S. Scherman”

 

Name:

C.S. Scherman

 

Title:

Vice President, General Counsel & Corporate Secretary

 

 

 

KINDER MORGAN CANADA LIMITED

 

 

 

By:

(signed) “Dax A. Sanders”

 

Name:

Dax A. Sanders

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------